Citation Nr: 0946278	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-01 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to special monthly pension (SMP) on the basis of 
the need for regular aid and attendance of another person or 
by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served under honorable conditions from June 1972 
to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the Veteran's claim for special monthly pension based upon 
the need for aid and attendance or by reason of being 
housebound.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that he is entitled to special monthly 
pension based upon the need for regular aid and attendance of 
another person.  He asserts that as a result of his lumbar 
spine disability, he is unable to attend to the activities of 
daily living without the assistance of another person.  In 
this regard, he submitted a March 2005 statement written by 
an individual he hired to assist him three times per week 
with activities including laundry, washing dishes, cleaning 
the house, walking the dog, and grocery shopping.  According 
to that individual, it is very difficult for the Veteran to 
stand up for long, which is why he has trouble doing chores 
such as cleaning the house and doing dishes.

The record reflects that the Veteran underwent spinal fusion 
surgery in June 2003, and has not since worked.

In support of his claim, the Veteran submitted an aid and 
attendance evaluation form dated in June 2003.  At the time 
the form was filled out, the Veteran was still hospitalized 
secondary to the back surgery.  The physician filling out the 
form indicated that for a period of two weeks after his 
discharge from the hospital, the Veteran would be unable to 
leave the house without the assistance of another person, and 
that he was not to bend or lift more than 10 lbs.

Clinical records dated from June 2003 to April 2004 show that 
the Veteran continued to complain of severe back pain.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Veteran was scheduled for 
a VA examination in January 2005 but he failed to report for 
the examination.  However, it is unclear from a review of the 
file whether the Veteran was informed of the date and time of 
the examination.

Because it is unclear to the Board whether the Veteran was 
informed about the January 2005 examination and it is unclear 
to the Board whether the Veteran's current level of 
disability rises to the level that he requires the regular 
aid and attendance of another person, or that he is rendered 
housebound, the Board finds that a remand for an additional 
examination and opinion is necessary.

Finally, it appears that additional treatment records are 
outstanding.  The most recent VA clinical records of record 
are dated in April 2004.  Therefore, it appears that there 
may be records that have not yet been associated with claims 
file. Because VA is on notice that there are VA records that 
may be applicable to the Veteran's claim and because these 
records may be of use in deciding the claim, these records 
are relevant and an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Centers in Richmond, Virginia, and 
Beckley, West Virginia, dated from 
April 2004 to the present.  

2.  After the above records have been 
associated with the claims file, 
schedule the Veteran for an aid and 
attendance examination for the purpose 
of ascertaining:

a.  whether the Veteran is blind 
or so nearly blind as to have 
corrected visual acuity of 5/200 
or less in both eyes or concentric 
contraction of the visual field to 
five degrees or less; 

b.  whether he a patient in a 
nursing home because of mental or 
physical incapacity; 

c.  whether any of his conditions 
(including his back disability, 
neck disability, allergic 
rhinitis, or any other currently 
diagnosed disorder) render him 
permanently bedridden or so 
helpless as to be in need of 
regular aid and attendance (i.e. 
unable to dress or undress 
himself, to keep himself 
ordinarily clean and presentable, 
frequent need for adjustment of 
prosthetic or orthopedic 
appliances, unable to feed himself 
through loss of coordination in 
the upper extremities or extreme 
weakness, inability to attend to 
the wants of nature, or incapacity 
that requires care or assistance 
on a regular basis to protect 
himself from the hazards incident 
to his environment); or 

d.  whether he is substantially 
confined to his house or its 
immediate premises (i.e. has 
disability that would prevent him 
from leaving his home to go to a 
job).   

Any indicated studies must also be 
conducted.  The claims file should be 
reviewed by the examiner and the 
examination report should indicate that 
review.

The Veteran is notified that it is his 
responsibility to report for any 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Then return the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


